DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed 03/10/2022 have been fully considered but they are not persuasive.
	Applicant argues there is no prior art rejection set forth in the Office Action with respect to claim 22, and so Applicant understand that subject matter of claim 22 to be allowable over the cited art of record. By this amendment, Applicant has incorporated the allowable subject matter of claim 22 into the independent claims. Therefore, there is no teaching or suggestion in the cited combination of references “to acquire viewpoint position information on viewpoint positions of a plurality of users viewing content, and generate a viewpoint position heat map illustrating a distribution status of the viewpoint positions of the plurality of users, wherein each user of the plurality of users views the content using a head-mounted display worn by the user, wherein the viewpoint position heat map is generated to illustrate the distribution status based on respective position in a three-dimensional space of the head-mounted display of each respect user of the plurality of users viewing the content, wherein the viewpoint position heat map is generated to illustrate the distribution status based on a number of head-mount displays of the plurality of users at each position in the three-dimensional space during each playback frame of the content.” (pages 13-14). This argument is respectfully traversed. 
	The rejection nowhere indicates that the subject matter of claim 22 to be allowable over the cited art of record. The subject matter previously recited in claim 22 and currently incorporated in independent claims are met by the disclosure in Guay reference (see for example, paragraphs 0095, 0101-0102, 0105, 0110, 0118-0119) which describes het map is generated based on aggregated of head positions of HMD data from plurality of users (a sight heat map of the sight (e.g., corresponding to the direction of the HMD) of particular position of virtual world where the most users are looking or viewing at a specific time. 
	Guay, for example, discloses tracking viewing data of position(s) that most users are looking at or viewing at a specified time; and using the tracked data to generate heat map illustrating status (of viewing or looking at) of position(s) that are most viewed by users or position(s) with few views, etc.in  different colors based on respective position on three dimensions (3D) – see for example, Guay: figures 11, paragraphs 0110, 0114, 0118-0119, 0131, 0138). Guay also head positions/orientations of each of plurality of users are collected, aggregated and analyzed the HMD data to generate heat map of the position of users looking or viewing (see include, but not limited to, paragraphs 0101, 0103-0106, 0108, 0110, 0113, 0118-0119). Thus, Asbun in view of Guay discloses “to acquire viewpoint position information on viewpoint positions of a plurality of users viewing content” (track information/raw data of location(s)/positions that users are looking or viewing), and “generate a viewpoint position heat map illustrating status of the viewpoint position” (generate heat map with different colors illustrating status of viewing positions/location of plurality of users based on aggregated HMD data of plurality of users), wherein each user of the plurality of users views the content using the head-mounted display worn by the user (each user of plurality of users views the content using HDM worn by the user and the HDM data including HDM position/orientation are collected), “wherein the viewpoint position heat map is generated to illustrate the distribution status based on respective position in a three-dimensional space of the head-mounted display of each respective user of the plurality of users viewing the content, wherein the viewpoint position heat map is generated to illustrated the distribution status based on a number of head-mounted displays of the plurality of users at each position in the three-dimensional space during each playback frame of the content” (read on wherein the position heat map is generated to illustrate in different color the status of viewing/looking/orientation or position based on position in three dimensional (3D) space of HMD of each respective user of the plurality users are looking/viewing the content, wherein the viewpoint position heat map is generated to illustrate the distribution status based on aggregated number of HDM data of the plurality of users at each position/location/orientation in the three-dimensional space during each playback frame in a scene of the content.
	For the reason given above, rejections currently amended claims 1-5, 7-20 are discussed below.
	Claims 6 and 21-22 have been canceled.

Examiner’s Initiated Interview
To expedite prosecution of this application, Examiner contacted Applicant’s representative and sent out Examiner’s proposed amendment on 05/19/2022. Examiner contacted the Applicant’s representative numerous times on 05/24/2022, 05/27/2022 and 05/31/2022 to check on status of the proposed amendment. Examiner was told that the Applicant’s representative has not received response from the client. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, and 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Asbun et al. (US 20190191203) in view of Guay et al. (US 20170206707).

Regarding claim 1, Asbun discloses an information processing device (streaming client and/or server, see for example, claim 13, figures 15-16, 29b, paragraphs 0059, 0073, 0179) comprising: 
	a data processing unit (processing unit of client device and/or server – see for example, claim 13, figures 23, 29b, paragraphs 0059, 0179):
	acquire viewpoint position information on viewpoint positions of a plurality of users viewing content acquire viewpoint (gather orientation statistics on each area or each viewport of the 360 degree video- see for example, figures 10, 16, paragraphs 0100-0102)
	generate a viewpoint position information illustrating a distribution status of the viewpoint positions of the plurality of users (generating a viewpoint position report with statistics illustrating a distribution status of viewport positions of plurality of users as area(s) that users watched the most (see for example, figure 16, paragraphs 0077-0078, 0147), wherein each user of the plurality of users views the content using a head-mounted display worn by the user (head-mounted display (HMD) - paragraphs 0051, 0117, 0163), 
 	wherein the viewpoint position information is generated to illustrate the distribution status based on a respective position in a three-dimensional space of the head-mounted display of each respective user of the plurality of users viewing the content, wherein the viewpoint position information is generated to illustrate the distribution status based on a number of head-mounted displays of the plurality of users at each position in the three-dimensional space during each playback frame of the content (viewport position indication is generated to illustrate distribution status as watched most area(s) by users based on the respective position in the 3D of 360 degree of the HMD of each respective user of the plurality of users viewing the content of video, wherein the viewport position information/indicator is generated based on number of HMD of plurality of users viewing the content at each position in the 3D during each playback frame of the content – see include, but not limited to, figures 12, 18, 26, paragraphs 0072, 0073, 0078, 0116), and 
 	wherein the data processing unit is implemented via at least one processor (data processing unit is implemented via at least one processor of the client device and/or server device – see figure 29b, claim 13, paragraphs 0059, 0179).
	Although Asbun discloses providing information identifying most viewed area(s) (paragraphs 0077-0078), Asbun does not explicitly disclose information to identify most viewed area(s) comprises a heat map.
	Guay discloses an information processing device comprises a data processing unit configured to generate a viewpoint position heat map illustrating a distribution status of viewpoint positions of plurality of users, wherein the viewpoint position heat map is generated to illustrate the distribution status based on respective position in a three-dimensional space of head-mounted display of each respective user of the plurality of users viewing the content, wherein the viewpoint position heat map is generated to illustrate the distribution status based on a number of head-mounted displays of the plurality of users at each position in the three-dimensional space during each playback frame of the content (client device and/or server system comprising processing unit configured to generate a heat map illustrating positions where most users are looking or viewing for each frame of content based on aggregated HMD data collected from plurality of users, wherein the position heat map is generated to illustrate distribution status of the point that most users are looking or viewing based on respective position/orientation in three dimension (e.g., x, y, z) of HMD of users viewing the content using HMD position/orientation aggregated from number of users viewing or looking at position/location in each frame of the content– see for example, paragraphs 0047, 0103-0105, 0110, 0117-0119, figures 11, 14E, 15D, 17 and discussion in “response to arguments” above).
	In addition to Asbun, Guay also discloses the data is implemented via at least one processor (processor at client device and/or server – see figures 1, 17).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify Asbun with the teaching of a position heat map to illustrate the distribution status based on a number of head-mount displays of the plurality of users, as taught by Guay, in order to yield predictable result of providing a way to display and visualize the heat map data for a particular scene or area(s) viewed most by users (see for example, Guay: paragraphs 0117, 0119).

Regarding claim 2, Asbun in view of Guay discloses the information processing device according to claim 1, wherein the data processing unit is further configured to acquire information on gaze point positions of the plurality of users on the content (collect information on gaze or orientation point positions of plurality of users on the content, see include, but not limited to, Asbun: paragraphs 0163, 0077; Guay: paragraphs 0024, 0039), and
	generate a gaze point position heat map illustrating a distribution status of the gaze point positions of the plurality of users (see include, but not limited to, Guay: paragraphs 0039, 0080, 0135, figures 15C-15D).

Regarding claim 3, Asbun in view of Guay discloses the information processing device according to 20claim 2, wherein the data processing unit is further configured to calculate, as a gaze point position of each user of the plurality of users, an intersection point between a sight line direction of the user viewing the content and a display object in the content (point between gaze/orientation direction of user viewing content and viewport area), and generate the gaze point position heat map based on the gaze point position of each user of the plurality of users (see include, but not limited to, Asbun: figures 12, 27, paragraphs 0076, 0158, 0163; Guay: paragraphs 0006, 0024, 0039, 0135). 

Regarding claim 4, Asbun in view of Guay discloses the information processing device according to claim 1, wherein the content is a free viewpoint video content that allows video to be observed in accordance with at least 30one of a viewpoint position or a sight line direction (video content associated with area/viewport position the user is looking at for a pre-determined of time is displayed – see include, but not limited to, Asbun: figures 8, 27, paragraphs 0153, 0163; Guay: paragraphs 0060, 0080), and the data processing unit is further configured to acquire viewpoint status information including the viewpoint position information on a basis of an output from a sensor provided to a viewing device (sensor such as camera, microphone, tracking unit, etc. Asbun: paragraphs 0052, 0186; Guay: paragraph 0064).  

Regarding claim 5, Asbun in view of Guay discloses the information processing device according to claim 4, wherein the viewpoint status information is information recording, as temporal sequence data, at least the viewpoint position and the sight line direction 10of each user viewing the content (orientation statistics information, viewing status information are collected/recorded according to time sequence data – see include, but not limited to, paragraph 0005, figure 15; Guay: figures 9A-9C).

Regarding claim 7, Asbun in view of Guay discloses the information processing device according to claim 1, wherein the data processing unit is further configured to generate recommended a viewpoint position or a gaze point position with a high 20distribution rate by using at least one heat map of the viewpoint position heat map illustrating the distribution status of the viewpoint positions of the plurality of users viewing the content, or a gaze point position heat map illustrating a 25distribution status of gaze point positions of the plurality of users viewing the content (recommend/product placement, advertisement, etc. based on statistics (e.g., audience size), level of activities for regions in heat map – see include, but not limited to, Asbun: paragraphs 0054, 0077 ; Guay: paragraphs 0110, 0118-0119, 0131).  

Regarding claim 8, Asbun in view of Guay discloses the information processing device according to claim 7, wherein the data processing unit is further configured to transmit, to a 30content viewing side client, the recommended viewpoint information and a free viewpoint video content that allows video to be observed in accordance with at least one of a viewpoint position or a sight line direction (server or streaming client configured to transmit to a content viewing side client update or new viewport(s) information and a secondary content/advertisement that allows video of secondary content/advertisement to be observed with the at least one viewport/area(s) in 360 degree video - see include, but are not limited to, Asbun: figures 4,5, 25-27, paragraphs 0005, 0063; Guay: paragraphs 0060, 0080, 0119, 0131).  

Regarding claim 9, Asbun in view of Guay discloses the information processing device according to 5claim 1, wherein the data processing unit is further configured to generate scene switch point information of the content by using at least one heat map of the viewpoint position heat map illustrating the distribution status of the viewpoint positions of the plurality of 10users viewing the content, or a gaze point position heat map illustrating a distribution status of gaze point positions of the plurality of users viewing the content (scene/secondary content switch point information of content by using at least one of heat map with user activity or by eye gaze selection point of area(s) or scenes that users watch the most– see include, but not limited to, Asbun: paragraphs 0051, 0072, 0076, 0159, 0163; Guay: figures 12a, 12c, paragraphs 0110, 0118, 0123).
15
Regarding claim 10, Asbun in view of Guay discloses the information processing device according to claim 9, wherein the data processing unit generates the scene switch point information by estimating a scene switch point at which temporal sequence data of the viewpoint position heat map or the 20gaze point position heat map has a large change amount (e.g., switch to scene/secondary content/ad based on orientations statistics and/or activity level illustrated on heat map/area(s) viewed most by users –see include, but not limited to, Asbun: paragraphs 0118, 0159, 0163; Guay: figures 12a, 12c, paragraphs 0110, 0118, 0123).

Regarding claim 11, Asbun in view of Guay discloses the information processing device according to claim 9, wherein the data processing unit is further configured to transmit, to a content viewing side client, the scene switch point 25information and a free viewpoint video content that allows video to be observed in accordance with at least one of a viewpoint position or a sight line direction (see similar discussion in the rejection of claim 8, and include, but not limited to, Asbun: figures 25-27, paragraphs 0159, 0163; Guay: figures 12a, 12c).  

Regarding claim 12, Asbun in view of Guay discloses the information processing device according to 30claim 1, wherein the data processing unit is further configured to set an advertisement price corresponding to a content region by using a gaze point position heat map illustrating a distribution status of gaze point positions of the plurality of users viewing the content, and execute advertisement output control in accordance with the set advertisement price (e.g., auction the most viewed ad viewport(s) at higher price corresponding to gazing or orientation statistics on area(s) viewed most by users and links high profit ads to the area(s) to increate hit rate – see for example, Asbun: paragraphs 0077, 0007, 0163; Guay: paragraphs 0131, 0135, figures 12a, 14h). 

Regarding claim 13, Asbun in view of Guay discloses the information processing device according to claim 12, wherein the data processing unit is further configured to generate, on a basis of the gaze point position heat map, advertisement rank definition information that 10sets a high advertisement price to a content region having a high gaze point distribution rate (generate, based area(s) heat map viewed by users, advertisement rank information with high profit ads, or high price for most viewed ad viewports – see include, but not limited to, Asbun: paragraphs 0077, 0007; Guay: paragraphs 0131, 0135).  
15
Regarding claim 14, Asbun in view of Guay discloses the information processing device according to claim 1, wherein the data processing unit is further configured to transmit, to a content viewing side client, an encode control content generated by executing encode control corresponding to a content region by using a gaze point position heat map 20illustrating a distribution status of gaze point positions of the plurality of users viewing the content (server and/or streaming device configured to transmit to a content view side client such as other client device or display device, an encode control content in media presentation description (MPD) elements, and/or additional information for secondary content generated by executing viewport parameters(s) corresponding to the content region of viewport by using eye gaze/orientation point position heat map illustrating area(s) viewed/look at by users viewing the content, see include, but not limited to, Asbun: figures 16, 25-27, paragraphs 0072-0073, 0077, 0111, 0163; Guay: paragraphs 0060, 0118-0119, figures 1, 11, 16-17).

Regarding claim 15, Asbun in view of Guay discloses the information processing device according to claim 1, wherein the data processing unit is further configured to execute charge 25processing (e.g. higher price – Asbun: para. 0077) for each content region by using at least one heat map of the viewpoint position heat map illustrating the distribution status of the viewpoint positions of the plurality of users viewing the content, or 
 	 30a gaze point position heat map illustrating a distribution status of gaze point positions or the plurality of users viewing the content (e.g., higher price for most viewed ad viewport(s) – see include, but not limited to, Asbun: para. 0077; Guay: paragraphs 0131, 0135, figures 12a, 14h (heat map of most viewed area(s))

Regarding claim 16, Asbun in view of Guay discloses limitations of an information processing system that correspond to the limitations of the information processing device in claims 1, 5 are analyzed as discussed in the rejection of claims 1, 5). Particularly, Asbun in view of Guay discloses an information processing system comprising:
 a server (server and/or streaming client – see include, but not limited to, Asbun: figures 7, 29a, 29b; Guay: figures 1, 17); and 
a client (client with display– see include, but not limited to, Asbun: figures 7, 29a, 29b; Guay: figures 1, 17), 
wherein 5the server is configured to transmit (server and/or streaming client is configured to transmit), to the client (client with display, HMD), a free viewpoint video content that allows video to be observed in accordance with at least one of a viewpoint position or a sight line direction (sight of view or orientation/gazing direction), 
wherein the client generates viewing status information 10including temporal sequence data of a viewpoint position and a sight line direction of a user among a plurality of users viewing the content and transmits the viewing status information to the server (client generates viewing status information with orientation statistics for viewports/areas for different period of time of a user among plurality users with statistics area(s) viewed most by users to a server in a report or raw data– see similar discussion in the rejection of claims 1, 5 and include, but not limited to, Asbun: figures 10, 15-16, 28, paragraphs 0101-0102, 0111, 0147; Guay: figure 11), 
wherein each user of the plurality of users views the content using a head-mounted display worn by the user (each user views content using HMD - paragraphs 0051, 0052, 0163; Guay: paragraph 0041), 
wherein the server receives the viewing status information 15from a plurality of clients, and generates at least one heat map of the viewpoint position heat map illustrating the distribution status of the viewpoint positions of the plurality of users viewing the content, or 20a gaze point position heat map illustrating a distribution status of gaze point positions of the plurality of users viewing the content (see similar discussion in the rejection of claim 1 and include, but not limited to, Guay: figures 11, 13, 14H, 15D, paragraphs 0047, 0117-0119, 0131), and
wherein the viewpoint position heat map is generated to illustrate the distribution status based on a respective position in a three-dimensional space (3D or 360 degree) of the head-mounted display of each respective user of the plurality of users viewing the content, and wherein the viewpoint position heat map is generated to illustrate the distribution status based on a number of head-mounted displayg of the plurality of users at each position in the three-dimensional space during each playback frame of the content (see similar discussion in the rejection of claims 1, 5 and  include, but not limited to, Asbun: figures 8, 12, 18, 26-27, paragraphs 0072, 0073, 0078, 0116; Guay: figures 11, 13, 15D, paragraphs 0047, 0101-0105, 0117-0119, 0131).

Regarding claim 17, Asbun in view of Guay discloses the information processing system according to 25claim 16, wherein the server is further configured to generate, as a gaze point position of each user of the plurality of users, an in intersection point between a sight line direction of the user viewing the content and a display object in the content, and generates the gaze point position heat map based on the gaze position point of each user of the plurality of users (see similar discussion in the rejection of claim 3 and include, but not limited to, Asbun: figures 10, 12, 15-16, paragraphs 0077-0078; Guay: paragraphs 0118-0119) .  

Regarding claim 18, limitations of information processing device that correspond to the limitations of claims 1, 4-5 and/or claim 16 are analyzed as discussed in the rejection of claims 1, 4-5. Particularly, Asbun in view of Guay discloses the information processing device configured to:  
 	 execute processing of receiving, from a server (e.g., server with broadcast device and/or game system), a free viewpoint video content that allows video to be observed in accordance with at least one of a viewpoint position or a sight line direction of a user and displaying the 5free viewpoint video content; and 
 	generate viewing status information including temporal sequence data of the viewpoint position and the sight line direction of the user viewing the free viewpoint video content and transmit the viewing status 10information to the server,
wherein the user views the free viewpoint video content using a head-mounted display worn by the user, wherein the viewpoint position of the user is determined according to a position in a three-dimensional space of the head-mounted display of the user, and
wherein a viewpoint position heat map is generated to illustrate the distribution status based on a number of head-mounted displays of the plurality of users including the user at each position in the three-dimensional space during each playback frame of the content (see discussion in “response to arguments” and discussion in the rejection of claims 1, 4-5 and include, but not limited to, Asbun: figures 2, 12, 17, paragraph 0051, 0077; Guay: figures 11-13; paragraphs 0047, 0101-0105, 0117-0119, 0131) 

Regarding claim 19, limitations of method that correspond to the limitation of information processing device in claim 1 are analyzed as discussed in the rejection of claim 1. Particularly, Asbun in view of Guay discloses an information processing method of executing information processing at an information processing device, the method comprising: acquiring viewpoint position information on viewpoint positions of a plurality of users viewing content; and generating a viewpoint position heat map illustrating a distribution status of the viewpoint 20positions of the plurality of users, wherein each user of the plurality of users views the content using a head-mounted display worn by the user, and
wherein the viewpoint position heat map is generated to illustrate the distribution status based on a respective position in a three-dimensional space of the head-mounted display of each respective user of the plurality of users viewing the content, and 
wherein the viewpoint position heat map is generated to illustrate the distribution status based on a number of head-mounted displays of the plurality of users at each position in the three-dimensional space during each playback frame of the content (see similar discussion in the rejection of claim 1 and Asbun: figures 2, 8, 10, 12, 18, 25-27, paragraphs 0051, 0077-0078; Guay: paragraphs 0047, 0060, 0091, 0094, 0099, 0101, 0118-0119, 0131).  

Regarding claim 20, limitations of a non-transitory computer readable storage medium having embodied thereon a computer program that correspond to the limitation of information processing device in claim 1 are analyzed as discussed in the rejection of claim 1. Particularly, Asbun in view of Guay discloses a non-transitory computer readable storage medium having embodied thereon a computer program, which when executed by an information processing device causes the information processing device to execute an information processing method, the method comprising:
acquiring viewpoint position information on viewpoint positions of a plurality of users viewing content; and generating a viewpoint position heat map illustrating a distribution status of the viewpoint 30positions of the plurality of users, wherein each user of the plurality of users views the content using head-mounted display worn by the user, and 
wherein the viewpoint position heat map is generated to illustrate the distribution status based on a respective position in a three-dimensional space of the head-mounted display of each respective user of the plurality of users viewing the content, and wherein the viewpoint position heat map is generated to illustrate the distribution status based on a number of head-mounted displays of the plurality of users at each position in the three-dimensional space during each playback frame of the content (see similar discussion in the rejection of claim 1, Asbun: figure 29B, paragraphs 0183, 0218; Guay: figure 17, paragraphs 0047, 0101-0105, 0118-0119, 0131, 0141).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Lee et al. (US 20140313225) discloses augmented reality auction platform comprising using data collected using head-mounted displays to generate heat map (paragraph 0017, 0035, 0049).
Rantakokko et al. (US 20160301862) discloses method and system for tracking an interest of user within a panoramic visual content (see also paragraphs 0083, 0086).
Hancock et al. (US 20170078447) discloses adaptive streaming of virtual reality data (see also paragraphs 0058, 0100-0101).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AN SON PHI HUYNH whose telephone number is (571)272-7295. The examiner can normally be reached 9:00 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NASSER M. GOODARZI can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AN SON P HUYNH/           Primary Examiner, Art Unit 2426                                                                                                                                                                                             	
May 31, 2022